PER CURIAM
Lane County amended its Rural Comprehensive Plan to change the designation of certain property from “Forest Land” to “Marginal Land” pursuant to ORS 197.247(l)(a) (1991), and the Land Use Board of Appeals (LUBA) affirmed. Petitioners seek judicial review, raising two assignments of error: First, they argue that LUBA erred in approving the county’s use of 1983 prices in calculating the potential value of timber on that land; and, second, they argue that LUBA erred by allowing the county, in the same calculation, to presume a uniform 50-year growth cycle for the timber. In Herring v. Lane County, 216 Or App 84, 171 P3d 1025 (2007), we held that LUBA erred in using 1983 prices but did not err in using a 50-year growth cycle. Herring resolves the issues in this case.
Reversed and remanded to LUBA with instructions to remand to county for further proceedings.